Citation Nr: 1737810	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition. 

2.  Entitlement to service connection for a right shoulder condition. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as depression and insomnia  to include as secondary to PTSD. 

4.  Entitlement to service connection for alcohol dependence to include as secondary to an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982 and from October 1984 to November 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran's appeal was transferred from the Denver, Colorado RO to the St. Petersburg, Florida, RO.  The St. Petersburg, Florida RO is the agency of original jurisdiction (AOJ).  Having reviewed the evidence of record, the Board finds that the issues on appeal are characterized more appropriately as shown on the title page of this decision.

In May 2017, the Veteran appeared and testified via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The issues of entitlement to service connection for a right shoulder condition, acquired psychiatric disorder and alcohol dependence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current cervical spine condition first manifested during active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his cervical spine condition was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for a cervical spine disability; the Board finds that all notification and development actions needed to fairly adjudicate have been accomplished as to this issue.

      Cervical Spine Condition

The Veteran contends that his cervical spine condition is related to an event in service where he was thrown across a room after being electrocuted while repairing a boiler. 

The Veteran's service treatment records (STRs) show that the Veteran was treated for injuries related to electrocution while in service in June 1979.  Although these STRs do not show treatment for a back or neck injury, the Veteran testified during his May 2017 videoconference hearing that he was thrown approximately seven feet across the room by the electric shock, striking his right shoulder and right side of his head against an electrical panel, which he knocked over with his body.  He also testified that his neck was sore after the incident.  The Veteran is clearly competent to describe his cervical spine symptoms and the Veteran finds his report of the inservice injury to be credible.  38 C.F.R. § 3.159 (a)(2).

The Veteran was afforded VA examinations for his cervical spine in October 2012 and November 2012.  The October 2012 examiner performed an in-person examination and reviewed the Veteran's VA claims file.  She diagnosed the Veteran with cervical spondylosis and cervical degenerative disc disease. 

Following the examination, the October 2012 examiner determined that the Veteran's cervical spine conditions were at least as likely as not related to his active duty service.  She reasoned that an event, such as the electrocution suffered by the Veteran, that carried enough force to throw him would be adequate enough to cause a whiplash type or similar injury to the neck.  The examiner also determined that the Veteran was consistent in his reporting of the event and that at the time of the event the Veteran's loss of consciousness would have taken precedence over less life threatening injuries that might not be worked up in that scenario.

Contrary to the October 2012 VA examination, the November 2012 medical opinion stated that it was less likely than not that the Veteran's cervical spine conditions were caused by service.  The November 2012 medical opinion author reasoned that there was a lack of evidence throughout the Veteran's STRs, including no complaints of neck injuries or pain during in-service examinations, to support a finding that the Veteran's cervical spine conditions were incurred in service. 

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b).

Here, the Veteran has credibly reported experiencing neck pain as a result of being thrown across the room by an electrical shock and striking an electrical box.  Although his service treatment records were negative for neck symptoms, the VA examiner corroborated his reports of disability in rendering a diagnosis of cervical spondylosis and cervical spine degenerative disc disease.  Furthermore, the October 2012 examiner indicated that the Veteran's current symptoms were plausibly related to his in-service electrocution incident.  On this set of facts, the Board finds that the pertinent evidence of record is at least in relative equipoise on the question of whether the Veteran's current neck disability is related to service.  The lack of medical documentation of in-service treatment or immediate post-service treatment is, standing alone, insufficient to deny these claims.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).

The Board, having the benefit of the Veteran's sworn testimony and reports of pain in his shoulders and neck during service, followed by his credible reports of continuing symptoms since service combined with the VA examiner noting a plausible connection between in-service activity and the Veteran's current conditions, will resolve all reasonable doubt in the Veteran's favor.  Accordingly, the Board finds that the Veteran's current cervical spondylosis and cervical spine degenerative disc disease first manifested during active service.  The criteria for service connection are met.  38 U.S.C.A. § 1110.


ORDER

The claim of entitlement to service connection for cervical spine condition is granted.


REMAND

With respect to the remaining issues on appeal, the Board has determined that further evidentiary development is necessary.  The VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159 (c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991). 


Right Shoulder Condition

In the present case VA outpatient treatment records show the Veteran has signs and symptoms consistent with shoulder impingement.  Moreover, he has consistently reported that his right shoulder pain started in service and has continued since.  He is competent to so report.  Given the Veteran's reports of right shoulder pain in service and since, and the current symptoms consistent with shoulder impingement related to the reports of right shoulder pain, the Board is of the opinion that a VA examination and medical opinion are needed prior to deciding the claim.

Acquired Psychiatric Disorder

Regarding the claim for service connection for an acquired psychiatric disorder, a remand is necessary to obtain a fully adequate VA examination.  The Veteran was afforded VA examinations in August 2010, October 2012 and July 2017.  The August 2010 and July 2017 examiners concluded that the Veteran's mental conditions were not secondary to his service connected traumatic brain injury.  In addition, the October 2012 examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  

However, the examiners did not provide opinions as to whether there was an acquired psychiatric disorder that occurred during service.  The Board notes that the Veteran's STRs note fixed delusions, acute anxiety/depression and personality disorder.   Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Alcohol Dependence

The law generally prohibits the payment of compensation for disabilities resulting from a claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105 (a) (West 2015).  However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.310 authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability, such as a psychiatric disability.  Id. at 1381.

If the Veteran's claim for service connection for an acquired psychiatric disorder is successful, he could potentially receive compensation for any current alcohol abuse disability which is the result of his acquired psychiatric disorder.  Thus, the Board must also remand the issue of service connection for alcohol abuse.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the above development has been completed, afford the Veteran a VA examination to determine the nature and etiology of any right shoulder disability. 

The examiner should specifically comment as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any left shoulder disability present is related to service.  

The claims folder should be made available to the examiner.  It is requested that reasoning be afforded in support of any opinion provided. 

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed psychiatric disability.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  In the opinion, the examiner should particularly address the Veteran's May 1987, June 1987 and July 1987 in-service psychiatric treatments and whether the evidence of record shows that the Veteran was properly diagnosed with an adjustment disorder and personality disorder or if it is indicative of a psychiatric disorder.

After reviewing the relevant records and examining the Veteran, the examiner should identify all current psychiatric disabilities.  For each identified disability, the examiner should indicate whether it is at least as likely as not (50% probability or greater) that the disability had its onset during active duty service or was caused or aggravated by any in-service disease, injury or event.  The examiner should provide a complete rationale for all opinions provided.

4.  The VA examiner should then indicate whether the Veteran currently has an alcohol abuse disability, and if so, whether it is at least as likely as not (50% probability or greater) that the disability is due to or the result of or aggravated by any service-connected psychiatric disorder.  

If the examiner determines that the Veteran no longer has an alcohol abuse disability, the examiner must provide an opinion attempting to determine whether it is at least as likely as not (50% probability or greater) that the Veteran had an alcohol abuse disability at any time during the pendency of this claim (March 2009 to the present).  The examiner should provide a complete rationale for all opinions provided.

5.  The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After the above development has been completed, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


